DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.
  
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrical contact" in line 13.  There is insufficient antecedent basis for this limitation in the claim (it appears as though it should be replaced with ‘connector’).  Appropriate correction is required.
Claim 4 is found to be indefinite because its scope is unclear, since the “rotation of the connector” limitation (line 4) appears to contradict the prior “stationary connector” limitation (line 2).  Appropriate correction is required.
Claim 8 recites the limitation "the arcuate segment" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer, U.S. 2013/0345704 (hereinafter Palmer) in view of Livneh, U.S. 2008/0208246 (hereinafter Livneh).
Regarding claims 1-8, 12, and 13, Palmer discloses (as best understood by Examiner – note figs. 2, 4, and 7-10) a bipolar device comprising: an inner shaft (9) forming a cutting tip (30); an outer shaft (10) defining a lumen and a cutting window (40); wherein the inner shaft is rotatably disposed within the lumen such that the cutting tip is selectively exposed through the cutting window (note paragraph 37); first and second electrodes (‘70’ and ‘80’) associated with the outer shaft such that the first and second electrodes rotate with rotation of the outer shaft relative to the inner shaft (note paragraph 37); wherein the first electrode is electrically isolated (note paragraph 43) from the second electrode and is electrically connected to a ‘proximal contact surface’ (necessarily configured in this way since it is rotatable); wiring electrically connecting a power source (16) to the electrodes for delivering electrical power thereto (note fig. 2); and an ‘actuator’ (projection extending off of handle ‘2’) necessarily ‘linked to’ the ‘proximal contact surface’, wherein the device is configured such that the outer shaft rotates relative to the inner shaft in response to ‘operation’ (i.e., manual rotation) of the actuator.  However, Palmer fails to explicitly disclose the specifically-claimed rotary electrical connection assembly.  Livneh teaches (as best understood by Examiner - note figs. 7-1 and 7-2) a medical device having a ‘rotary electrical connection assembly’ for use in a bipolar system, the assembly comprising a proximal contact surface (317), a connector (‘316’ – defines its own rotational axis), an arcuate segment (‘204/205’ – see tip), and an extension (junction between ‘202/203’ and ‘204/205’), wherein these components are arranged in the specifically-claimed manner.  This design is utilized in order to enable unlimited rotation (note paragraphs 7 and 8), which would result in increased versatility and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Palmer to incorporate the rotary electrical connection assembly of Livneh (as seen above) in order to increase versatility and efficiency.    
Regarding claim 9, Palmer discloses (see above) a bipolar device further comprising an irrigation path (passage extending between fluid source ‘22’ and window ‘40’ via space between inner and outer shaft) ‘extending along’ the outer shaft (note paragraph 4).
Regarding claim 10, Palmer discloses (see above) a bipolar device wherein the irrigation path is defined (partially) by tubing ‘carried’ external the outer shaft (there is necessarily ‘tubing’ connecting fluid source ‘22’ with handle ‘7’).
Regarding claim 11, Palmer discloses (see above) a bipolar device wherein the device is configured such that the irrigation path rotates with rotation of the outer shaft relative to the inner shaft (e.g., a portion of the path necessarily rotates as claimed since the path includes rotatable window ‘40’).
Regarding claims 14 and 15, Palmer discloses (see above) a bipolar device further comprising a handpiece (7) ‘carrying’ the actuator (see above interpretation), wherein the outer shaft defines a proximal side opposite the cutting window, and further wherein the proximal side is mounted to the handpiece (see fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794